Case 5:21-cv-00194-JGB-SP Document 14 Filed 02/03/21 Page 1 of 2 Page ID #:104

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                                       CASE NUMBER:

C. B.
                                                          5:21−cv−00194−KK
                                        PLAINTIFF(S)

        v.
MORENO VALLEY UNIFIED SCHOOL DISTRICT
, et al.
                                                           NOTICE TO FILER OF DEFICIENCIES IN
                                                                ATTORNEY CASE OPENING
                                     DEFENDANT(S).




PLEASE TAKE NOTICE:

The following problem(s) have been found with your electronically filed document:

  2/2/2021                  1             Complaint
Date Filed                Doc. No.       Title of Doc.
ERROR(S) WITH DOCUMENT:




Other Error(s):
It appears a guardian ad litem is named in this case but no Petition seeking such appointment
has been filed. A Petition for the Appointment of a Guardian Ad Litem must be filed when the
appointment of a guardian ad litem is required by Fed. R. Civ. P. 17(c)(2). See Local Rule
17−1. Counsel must file a Petition for the Appointment of a Guardian Ad Litem immediately.
Failure to do so may be addressed by judicial action, including sanctions. See Local Rule 83−7.



                                           Clerk, U.S. District Court

Dated: February 3, 2021                    By: /s/ Geneva Hunt Geneva_Hunt@cacd.uscourts.gov
                                              Deputy Clerk

              − NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING −
Case 5:21-cv-00194-JGB-SP Document 14 Filed 02/03/21 Page 2 of 2 Page ID #:105




           − NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING −
